Citation Nr: 0529937	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-01 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for lumbosacral strain with degenerative changes 
prior to April 1, 2005. 

2.  Entitlement to an increased rating in excess of 40 
percent for lumbosacral strain with degenerative changes on 
and after April 1, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1970 to 
October 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that granted an 
increased rating  of 10 percent for lumbosacral strain 
(appellant submitted a Notice of Disagreement asserting that 
a higher evaluation was due) and that also denied entitlement 
to TDIU.  The appeal originally included a number of other 
issues (service connection for folliculitis consequent to 
herbicide exposure, service connection for hearing loss in 
the right ear, compensable rating for hearing loss in the 
left ear, compensable rating for pilonidal cystectomy scar, 
and compensable rating for residuals of a hemorrhoidectomy) 
that appellant has withdrawn as noted below.

Appellant and his wife testified in a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2003.  A 
transcript of that testimony has been associated with the 
file.   During the hearing, appellant stated that he desired 
to withdraw all issues other than evaluation for lumbosacral 
strain and entitlement to TDIU.  

The claim was remanded for further development in January 
2004.  The required development has been accomplished, and 
the file has been returned to the Board for appellate review.  

A rating decision in April 2005 granted an increased rating 
of 40 percent for lumbosacral strain with marginal 
osteophytes and disc space narrowing, effective April 1, 
2005.  In a claim for an increased rating, "the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law or regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The issue of entitlement to 
increased rating is therefore still open, and the issues 
currently under appellate review are as shown on the title 
page.


FINDINGS OF FACT

1.  Prior to April 1, 2005, appellant's service-connected 
lumbosacral spine disability was manifest by slight 
limitation of range of motion, with pain, and by mild 
spondylolisthesis.

2.  On and after April 1, 2005, appellant's service-connected 
lumbosacral spine disability has been manifest by forward 
flexion limited to less than 30 degrees, with pain, and by 
mild spondylosis changes with radiculopathy.

3.  Appellant last worked in September 1999, at which time he 
was discharged from his position with the U.S. Postal 
Service.  Evidence shows that the primary pathology that 
caused appellant to lose this position was nonservice-
connected bursitis of the shoulders and biceps.  Secondary 
pathologies that contributed to the loss of his position were 
his service-connected lumbar spine disorder and nonservice-
connected dysthymia.

4.  Since April 1, 2005, appellant has had one service-
connected disability rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
up to 70 percent or more.  In addition to that disorder, 
appellant's service-connected disabilities were as follows: 
maxillary sinusitis with headaches, rated at 30 percent; 
bilateral tinnitus, rated at 10 percent; left and right elbow 
tendonitis, each rated at 10 percent; pilonidal cystectomy 
scar, rated at 0 percent; left ear hearing loss, rated at 0 
percent; bronchitis, rated at 0 percent; status post 
hemorrhoidectomy, rated at 0 percent, and athlete's foot, 
rated at 0 percent.

5.  Evidence does not show that appellant is precluded from 
obtaining and maintaining substantially gainful employment 
solely due to his service-connected disabilities.  Appellant 
has significant nonservice-connected disabilities that 
contribute to his unemployability.  


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating in excess of 10 percent 
for lumbosacral strain with degenerative changes prior to 
April 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.25, 4.41, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5003, 5235-5243, 5292, 5293, 5295 (2002-
2004).

2.  Schedular criteria for a rating in excess of 40 percent 
for lumbosacral strain with degenerative changes after April 
1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.41, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5292, 
5293, 5295 (2002-2004).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the rating decision under appeal 
(assigning an increased 10 percent evaluation for lumbosacral 
strain and denying individual unemployability) was issued in 
June 2000, prior to the VCAA.  The original rating decision, 
the Statements of the Case (SOC) in December 2001 (individual 
unemployability) and September 2002 (lumbosacral strain), and 
the Supplemental Statements of the Case (SSOC) in April 2003 
and April 2005 (both issues) all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
sent appellant a VCAA duty-to-assist letter in January 2004, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect his 
claims.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issues under review, 
and therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, Social Security Administration 
(SSA) records, and records from those private medical 
providers that appellant identified as having relevant 
evidence.  Appellant has also been afforded a number of VA 
medical examinations to determine the current severity of his 
symptoms.  Finally, appellant was afforded a Travel Board 
hearing, at which appellant and his wife presented oral 
arguments in support of the claims under review.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant was granted service connection for lumbosacral 
strain (rated as 0 percent disabling) by a rating decision in 
February 1991.  

Appellant had an X-ray of the lumbar spine by Fort Walton 
Beach Medical Center, a private provider, in May 1996.  The 
interpreter's impression was numerous levels of disc space 
narrowing, with underlying degenerative disc disease being 
present.

Appellant had a VA X-ray of the lumbar spine in April 1999.  
The interpreter's impression was minor aging changes in the 
lumbar spine.

The file contains a "fitness for duty" physical examination 
of appellant conducted by Dr. S.V. in May 1999 on behalf of 
appellant's last employer of record, the U.S. Postal Service.  
The examination report states that appellant was having 
difficulty performing his post office duties due to bilateral 
shoulder pain.  Dr. S.V. noted that appellant had a history 
of stiffness in the lumbar area that appellant attributed to 
a work-related lumbar injury three years previously, but 
appellant did not feel that the lumbar condition would 
interfere with his ability to perform his current work.

The file contains a subsequent note by Dr. S.V. dated August 
1999, in which Dr. S.V. stated that appellant should be able 
to perform post office duties requiring only intermittent 
overhead activity or intermittent pushing/pulling with his 
arms.  These limitations should be considered permanent.  

In a subsequent note dated September 1999, Dr. S.V. opined 
that appellant would be unsuited for further work at the U.S. 
Post Office because repetitive motions could be expected to 
cause progressive shoulder and possible progressive low back 
pain.  Appellant would be unable to work on a full-time, 
uninterrupted basis on any task involving overhead activity, 
repetitive pushing and pulling with the arms, or repeated 
bending or prolonged stooping. 

Appellant submitted a formal claim for increased compensation 
based on individual unemployability in November 1999.  
Appellant asserted in his claim that his service-connected 
disabilities prevented him from securing any substantially 
gainful employment, and that he had been discharged from his 
position with the U.S. Postal Service due to his service-
connected disabilities.  (At the time, appellant's service-
connected disabilities were as follows: maxillary sinusitis 
with headaches, rated at 30 percent; bilateral tinnitus, 
rated at 10 percent; left and right elbow tendonitis, each 
rated at 10 percent; lumbosacral strain, rated at 0 percent; 
pilonidal cystectomy scar, rated at 0 percent; left ear 
hearing loss, rated at 0 percent; bronchitis, rated at 0 
percent; status post hemorrhoidectomy, rated at 0 percent, 
and athlete's foot, rated at 0 percent.)

Appellant underwent a VA joints examination in March 2000.  
Appellant complained of current chronic low back pain without 
radiation to the lower extremities but with numbness in the 
legs after protracted sitting.  Activities such as bending, 
lifting, and extended standing or walking were bothersome.  
Contemporary X-rays showed mild lower lumbar facet 
arthropathy and disc space narrowing.  On examination, 
appellant could stand erect; there was no spasm, but there 
was tenderness to palpation.  Range of motion was 70 degrees 
of flexion, 15 degrees of extension, and 20 degrees of left 
and right lateral bending, with pain on motion.  In regard to 
employability, the examiner stated that appellant should at 
least be able to do sedentary type work.

Based on the March 2000 medical examination, RO issued a 
rating decision in June 2000 that increased the rating for 
appellant's lumbar spine disability, now classified as 
"lumbosacral strain with degenerative joint disease," to 10 
percent.  The same rating decision denied entitlement to 
individual unemployability, based on a finding that appellant 
should be able to do sedentary work, and based also on a 
finding that appellant's last employment had been terminated 
for nonservice-connected medical problems rather than for his 
service-connected back disability.

The file contains a Physical Residual Functional Capacity 
Assessment (SSA) dated May 2000, in which the reporting 
physician documented the primary disabling diagnoses as 
bilateral shoulders and biceps, and the secondary disabling 
diagnoses as tendonitis, degenerative disc disease, and 
dysthymia.

Appellant's wife submitted a lay statement to VA in August 
2000 in which she asserted that appellant had lost his job 
with the U.S. Postal Service due to problems with six body 
parts: low back, both elbows, neck, and both shoulders.  
Appellant's wife asserted that all six of these physical 
conditions had their origins in appellant's military service.

Appellant had a private MRI of the lumbar spine in April 
2001.  The interpreter's impression was as follows: (1) 
diffuse degenerative disc space narrowing and disc 
desiccation; (2) subtle retrolisthesis of L2 with respect to 
L3; (3) questionable artifact versus left paracentral disc 
extrusion, as seen on axial images but not confirmed on 
sagittal images.

The file contains an administrative decision by the Social 
Security Administration (SSA) dated April 2001 in which 
appellant was found to be disabled effective August 31, 1999 
(the date of his termination by the U.S. Post Office).  The 
decision found that appellant had the following medically 
determinable severe impairments: chronic pain in the upper 
extremities, arthritis, and dysthymia.  The decision also 
found that appellant's capacity for sedentary work was 
reduced by additional limitations that narrowed the range of 
work that he could perform.

The file contains treatment report by Dr. T.R.S., a private 
neurosurgeon, dated June and July 2001.  Appellant reported 
back spasm, locking, and pain that limited mobility and 
restricted activities on a daily basis.  Dr. T.R.S.' 
impression was longstanding and multilevel lumbosacral 
spondylosis with intermittent radiculopathy involving the 
left lower extremity.  Dr. T.R.S. recommended aquaerobic 
exercises, oral medications for spasm or "locking," and 
possible steroid injection.

Appellant and his wife testified before the Travel Board in 
June 2003.   Appellant complained of current severe back 
pain, radiating down his legs, as well as daily muscle spasms 
(page 5-6).  Appellant was sometimes bedridden due to the 
pain (page 6).  Appellant was currently taking oral 
medication for pain and spasm (page 6-7).  Past treatments 
included low therapy, pain management by a neurosurgeon, 
exercises, heating pad, and topical ointment (page 7).  
Appellant stated that he could walk for about 30 minutes 
before the pain would start, or could sit for 30 minutes 
before the onset of pain, numbness, and radiation down the 
legs (page 9).  

Appellant's wife testified that the onset of appellant's back 
pain began in military service and became progressively worse 
thereafter (page 14).  

In regard to employability, appellant testified that he last 
worked in August 1999, at which time he was terminated by the 
U.S. Postal Service (page 15).   Appellant has not attempted 
to work or to find work since then (page 16).  Appellant was 
told by his postal supervisors to go home due to his shoulder 
and neck pain (page 16).  Appellant believes that his 
service-connected back pain, by itself, would preclude him 
from gainful employment (page 17 and 32).            

The file contains treatment notes from Dr. T.R.S. dated July 
2003.  Appellant complained of pain and muscle spasm.  Dr. 
T.R.S.' impression was chronic lumbar radiculopathy with 
recurrent symptomatology.  Appellant was scheduled to receive 
injections of pain medication for pain control.

Appellant had a VA medical examination in April 2005.  
Appellant complained of current constant low back pain, 8/10 
in intensity, with bad muscle spasms down both sides and 
weekly radiation down both legs.  Symptoms were aggravated by 
standing more than five minutes or sitting more than thirty 
minutes.  On examination, appellant was observed to walk with 
an antalgic gait and to use a cane.  Appellant limped 
slightly on the left foot.  Range of motion of the spine was 
flexion to 20 degrees, with pain after 10 degrees, and 
extension to 5 degrees with pain throughout.  Lateral flexion 
was to 10 degrees on the right and to 15 degrees on the left.  
Rotation was to 10 degrees bilaterally, limited by obesity.  
There was tenderness to palpation.  No spasms were observed.  
X-ray revealed minor left convex lateral curvature of the 
spine, mild disc space narrowing at L2-3 and minimally at L1-
2, with small marginal osteophytes; the sacroiliac joints 
were normal.  The X-ray interpreter's impression was mild 
spondylosis changes.  The examiner's diagnosis was lumbar 
spine spondylosis with radiculopathy.  In regard to 
employability, the examiner stated that appellant could not 
sit more than thirty minutes or stand more than five minutes, 
so any future employment would have to provide frequent 
breaks to enable appellant to change position.       

Based on the VA medical examination, RO issued a rating 
decision in April 2005 that increased the rating for 
lumbosacral spine disorder to 40 percent, effective the date 
of the examination.

III.  Analysis

General principles of disability rating

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).  However, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  Appellant's service-connected lumbar spine disease 
can be rated as limitation of motion/arthritis, lumbosacral 
strain, and/or intervertebral disc syndrome (IVDS); the 
rating schedule for IVDS changed on September 23, 2002, and 
the general rating criteria for spinal diseases and injuries 
(to include IVDS) changed on September 26, 2003.  The old 
regulations may be applied to the entire appeal period if 
most favorable to the claimant, but newer regulations may not 
be applied before their effective dates.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Diagnostic Code 5003 (arthritis) is rated as limitation of 
motion for the specific joint involved (in this case, 
limitation of motion of the lumbar spine, Diagnostic Code 
5292).  In rating arthritis claims, if limitation of motion 
is noncompensable under the diagnostic code for the joint 
involved, a rating of 10 percent is for application for each 
such major joint or group of joints involved.  

Evaluation of lumbosacral strain prior to April 1, 2005

For evaluation of appellant's condition prior to April 1, 
2005, the Board looks to the VA medical examination of March 
2000 for range of motion, supplemented by the private 
treatment notes and MRI reports as relevant.

Until September 26, 2003, lumbar spine limitation of motion 
was rated under Diagnostic Code 5292 as follows.  For a 
rating of 10 percent: slight limitation.  For a rating of 20 
percent: moderate limitation.  For a rating of 40 percent: 
severe limitation.  In the VA medical examination of June 
2000, appellant's range of motion was as follows: 70 degrees 
of flexion (normal is 90 degrees), 15 degrees of extension 
(normal is 30 degrees), 20 degrees of left and right lateral 
bending (normal is 30 degrees), with pain on motion.  
Applying appellant's range of motion to these schedular 
criteria, the Board finds that the measured limitation of 
appellant's range of motion more closely approximated 
"slight" limitation than "moderate" limitation, so the 
current 10 percent rating is justified.  Since appellant has 
a rating of at least 10 percent, the requirements of both 
Lichtenfels (arthritis) and DeLuca (pain and fatigability) 
are satisfied.

Alternatively, the disability could be rated as lumbosacral 
strain.  Until September 26, 2003, lumbosacral strain was 
rated under Diagnostic Code 5295 as follows.  For a rating of 
10 percent: with characteristic pain on motion.  For a rating 
of 20 percent: with muscle spasm on extreme forward bending, 
or loss of lateral spine motion, unilateral, in standing 
position.  For a rating of 40 percent: severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  The Board finds that appellant's 
symptoms most closely approximated the schedular criteria for 
a 10 percent rating, since there was no objective clinical 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion in standing position.
      
Until September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows.  For a rating of 10 percent: mild 
symptoms.  For a rating of 20 percent: moderate symptoms with 
recurring attacks.  For a rating of 40 percent: severe 
symptoms, with recurring attacks and with intermittent 
relief.  For a rating of 60 percent: pronounced symptoms, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  The Board notes that the MRI in April 2001 showed 
evidence of diffuse degenerative disc space narrowing and 
disc desiccation, and Dr. 
T.R.S.' reports in June and July 2001 diagnosed longstanding 
and multilevel lumbosacral spondylosis with intermittent 
radiculopathy involving the left lower extremity, resulting 
in pain, spasm, and "locking."  Since Dr. T.R.S.' report in 
June 2001 classified appellant's condition as "very mild" 
spondylolisthesis, the Board finds that the symptoms were 
"mild" rather than "moderate."

Effective September 23, 2002, the criteria of Diagnostic Code 
5293 (IVDS) became as follows: evaluate IVDS either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations, along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under this diagnostic code, an "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  For a rating of 10 percent: 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
For a rating of 20 percent: incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  For a rating of 40 percent: 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
For a rating of 60 percent: incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  

Applying the revised schedular criteria of Diagnostic Code 
5293 (IVDS) to appellant's condition as demonstrated by 
medical evidence of record, there is no evidence of 
"incapacitating episodes" as defined by the statute, so the 
"combined chronic manifestations" method applies.  The most 
recent examination by Dr. T.R.S. in July 2003 noted continued 
symptoms of radiating pain, neurologic examination showed no 
fixed, focal, or lateralizing deficits, so there is no 
separate neurologic rating to be made in this case.  

On September 26, 2003, the General Rating Formula replaced 
all of the previous rating criteria as discussed above.  
Subjective criteria for limitation of motion such as 
"slight" to "moderate" to "severe" were replaced with 
objective criteria based on range of motion measurements.  
Diagnosis Codes 5292 (limitation of motion of the lumbar 
spine) and 5295 (lumbosacral strain) were eliminated.  The 
new diagnostic code for IVDS, Diagnostic Code 5243, 
eliminated the "combined evaluations" method and provided 
that IVDS would either be rated for limitation of motion 
under the General Rating Formula or under the 
"incapacitating episodes" method.  As discussed above, 
there are no incapacitating episodes of record, so the 
General Rating Formula applies.

The criteria of the General Rating Formula, as relevant, are 
as follows.

For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

For a rating of 20 percent: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For a rating of 40 percent: forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For a rating of 50 percent: unfavorable ankylosis of the 
entire thoracolumbar spine.

For a rating of 100 percent: unfavorable ankylosis of the 
entire spine.

When rating under the General Rating Formula, evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

For VA compensation purposes under the General Rating 
Formula, normal forward flexion of the thoracolumbar spine is 
0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.

"Combined range of motion" under the General Rating Formula 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion noted 
above are the maximum that can be used for calculation of the 
combined range of motion.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine of a particular individual should be 
considered normal for that individual, even if it does not 
conform to the "normal range of motion" defined above.  
Provided that the examiner supplies and explanation, the 
examiner's assessment that the range of motion is normal for 
the individual will be accepted.

Each range of motion measurement is rounded up to the nearest 
five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the thoracolumbar spine or the entire 
spine is fixed in extension or flexion, and the ankylosis 
results in one or more of the following: difficulty walking 
because of limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure on the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Applying the schedular criteria of the General Rating Formula 
to appellant's lumbosacral spine condition as demonstrated by 
medical evidence of record, a rating of 10 percent is 
appropriate for limitation of range of movement prior to 
April 2005.  The only measured range of motion was in the VA 
rating examination of March 2000: 70 degrees of flexion, 15 
degrees of extension, and 20 degrees of left and right 
lateral bending, with pain on motion (rotation not recorded).  
Since appellant's flexion was greater than 70 degrees, and 
since there is no mention of muscle spasm or guarding severe 
enough to result in abnormal gait or spinal contour, the 
alternative criteria for a higher (20 percent) rating have 
not been met under the General Rating Formula.

Evaluation of lumbosacral strain on and after April 1, 2005

For evidence of appellant's symptoms on and after April 2005, 
the Board looks to the VA medical examination of that month.  
In that examination, appellant's range of motion was flexion 
to 20 degrees with pain after 10 degrees, extension to 5 
degrees with pain throughout, lateral flexion to 10 degrees 
on the right and to 15 degrees on the left, and rotation to 
10 degrees bilaterally.  Forward flexion limited to 30 
degrees or less is a criterion for a rating of 40 percent 
under the General Rating Formula.  Higher rating of 50 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine, and rating of 100 percent requires 
unfavorable ankylosis of the entire spine, neither of which 
applies.  The Board accordingly finds that appellant's 
condition on and after April 2005, when rated under the 
General Rating Formula, more closely approximated the current 
40 percent rating.

As discussed above, appellant is entitled to continued 
evaluation under the old rating criteria (Diagnostic Codes 
5292 and 5295), but since neither diagnostic code had a 
rating higher than 40 percent there is no advantage to 
appellant in doing so.  The old criteria for IVDS under 
Diagnostic Code 5293 allowed a maximum rating of 60 percent 
for "severe" cases, but since the VA medical examiner in 
April 2005 noted an impression, based on X-rays, of "mild 
spondylosis changes" appellant would not achieve a higher 
rating under the old IVDS criteria.  

Extraschedular Rating

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no indication that appellant's service-connected 
lumbar spine disability has caused him frequent periods of 
hospitalization, or has caused a marked interference with 
employment to a degree not envisioned as fairly compensated 
by the rating schedule.  Extraschedular rating is accordingly 
not appropriate.

Benefit of the Doubt

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for a 
rating higher than 10 percent prior to April 2005 and a 
rating higher than 40 percent on and after April 2005.  For 
this reason, the Board has determined that the preponderance 
of the evidence is against the claim for increased evaluation 
and the benefit-of-the-doubt rule does not apply.

Entitlement to TDIU

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2004) (emphasis in original).

In this case, effective April 1, 2005, appellant has had one 
service-connected disability rated as 40 percent disabling 
and a combined rating of 70 percent.  Appellant accordingly 
met the threshold for consideration of TDIU as of April 1, 
2005, but not before.  The remaining question is whether 
appellant's service-connected disabilities have rendered 
appellant unable to secure or follow substantially gainful 
employment since April 2005.

Appellant was found to be unemployable, effective August 
1999, by a Social Security Administration decision dated 
April 2001.  The SSA decision stated that appellant was 
physically unable to perform the duties of his previous 
employment and was also unable to perform sedentary work.  
Although the SSA decision cited a number of contributing 
physical and mental disorders in its discussion, its specific 
findings listed three specific severe disabilities: chronic 
pain in the upper extremities, arthritis, and dysthymia.
  
Appellant's service-connected disabilities include 
lumbosacral strain with marginal osteophytes and disc space 
narrowing (40 percent disabling), left elbow tendonitis (10 
percent disabling), and right elbow tendonitis (10 percent 
disabling).  These are among the disabilities that SSA cited 
as rendering appellant unemployable.  However, appellant is 
not service-connected for the shoulder disabilities and 
dysthymia that SSA also listed as rendering appellant 
unemployable.  Review of the entire file, to include SSA 
records, VA and private medical records, and the testimony of 
appellant and his wife, shows that appellant's nonservice-
connected disabilities are at least as significant as 
appellant's service-connected disabilities in causing 
appellant to become and remain unemployed.  Further, VA 
medical examiners have opined on several occasions that 
appellant's service-connected lumbar spine disability does 
not prevent him from working in a sedentary job, and there is 
no indication on record that his other service-connected 
disabilities (maxillary sinusitis, bilateral tinnitus, 
bilateral elbow tendonitis, hearing loss left ear, 
bronchitis, status post hemorrhoidectomy, status post 
pilonidal cystectomy, and athlete's foot) contribute 
significantly to appellant's unemployability. 

Given the evidence discussed above, the Board finds that 
appellant has met the schedular criteria for eligibility for 
TDIU, but the record does not show that appellant's service-
connected disabilities are the sole cause, or even the most 
significant cause, of his current unemployability.     

The evidence on file does not establish that appellant's 
service-connected disabilities are so severe, or present such 
unusual symptoms, as to render application of the regular 
schedular provisions impractical.  Moreover, consideration of 
a TDIU is based on the state of the disabilities without 
regard to non-service connected disorders or to advancing 
age.  In this case, it is not shown that appellant is 
precluded from substantially gainful employment due solely or 
primarily to his service-connected disabilities and in fact, 
the evidence shows that appellant lost his position with the 
U.S. Postal Service because of bursitis of the shoulders and 
not because of a service-connected condition (several medical 
reports by Dr. S.V. cite bursitis of the shoulders as the 
reason that appellant could not continue postal work, and 
appellant's VA Form 9 dated October 2002 cited bursitis of 
the shoulders as the reason that appellant lost his job)

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The criteria for TDIU are clearly defined, 
and appellant does not meet those criteria.  For this reason 
the doctrine of reasonable doubt is not for application and 
TDIU cannot be granted.




	(CONTINUED ON NEXT PAGE)




ORDER

Increased rating in excess of 10 percent for lumbosacral 
strain prior to April 1, 2005, is denied.  Increased rating 
in excess of 40 percent for lumbosacral strain on and after 
April 1, 2005, is denied.  A total rating based on individual 
unemployability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


